S. Samuel Dr Falco, S.
Under paragraph Seventh of the decedent’s will, the decedent authorized his wife, Clara Julia Kilborn “ to dispose in and by her Last Will and Testament to such persons, and in such manner as she may desire, of the whole or any part of the Principal of the Trust created for her benefit in and by the terms of Paragraph ‘ Sixth ’ hereof. ’ ’
By an instrument dated September 1, 1943, the said widow, Clara Julia Kilborn voluntarily reduced and limited the persons or classes of persons or objects in whose favor such power of appointment could be exercised as follows: ‘ ‘ to or for the use of one or more of my descendants and/or one or more of the spouses of such descendants ”.
By her last will and testament the said Clara Julia Kilborn appointed and gave the principal of the trust created for her benefit under paragraph Sixth of her husband’s will to Olga Kilborn the wife of her son Orson Kilborn.
From the facts submitted, the court finds that the said Clara Julia Kilborn has in her last will and testament properly and *1070validly exercised the power of appointment over the trust created for her benefit under paragraph Sixth of the decedent’s will, and the court, therefore, directs that distribution of the principal of said trust be made in accordance with the terms of the last will and testament of Clara Julia Kilborn. The parties hereto have eight days from the date of publication of this decision in the New York Law Journal to file objections to the account.
Proceed accordingly.